ORDER
PER CURIAM.
Earl and Vivian McCree (the McCrees) appeal a jury verdict in which the jury found the McCrees’ attorneys, Douglas Beach and Robert Heggie (the Attorneys), were not negligent in handling the McCrees’ fire loss claim. The McCrees argue the trial court erred in (1) prohibiting the McCrees’ expert from testifying that the Attorneys were negligent in failing to refer the case to a more experienced attorney, (2) prohibiting direct evidence and cross-examination on the quality of the Attorneys’ representation, (3) excluding the testimony of the claims supervisor, (4) withdrawing the transcript of the original trial once it had been admitted into evidence, (5) prohibiting a demonstration video, and (6) prohibiting the McCrees from submitting damages. We affirm.
We have reviewed the briefs of the parties, the legal file, the transcript, and the exhibits. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).